DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/01/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (US 20170045677 A1; previously relied upon; additional explanation underlined).
Re Claim 1:
Zhou discloses a backlight module (shown in Figs 1-2 and described in at least ¶¶ 0020-0030 as well as below), comprising: 
an optical film set (optical assembly 20), a light guide plate (light guide plate 10), a reflective sheet (reflective sheet 30), and a bottom plate (back plate 40) in turn, and further comprising: 
a frame (frame 2) connected to the bottom plate (shown in Fig 1) and disposed opposite to a side of the light guide plate (specifically opposite to first bent portion 10b, shown in Fig 1 transposed with Fig 2); 
wherein a gap is present between one end of the optical film set and the frame (shown in Fig 1, wherein the gap is filled with components; also shown in Fig 1 of Zhou with the examiner’s annotations, below);
wherein the optical film set (20) comprises: 
a first optical film (diffusion sheet 23) attached to a surface of the light guide plate (10) away from a side of the reflective sheet (away from 30, shown in Figs 1-2; also shown in Fig 2 of Zhou with the examiner’s annotations, below) and extending to a side of the light guide plate (specifically to a side of 10b, Fig 2; also shown in Fig 2 of Zhou, below); 
a second optical film (lower brightness enhancement sheet 22) attached to an outer surface of the first optical film (shown in Figs 1-2; also shown in Fig 2 of Zhou, below); and 
a third optical film (upper brightness enhancement sheet 21) attached to an outer surface of the second optical film (shown in Figs 1-2; also shown in Fig 2 of Zhou, below);
Figure 1 of Zhou with the examiner's annotations

    PNG
    media_image1.png
    466
    707
    media_image1.png
    Greyscale

Figure 2 of Zhou with the examiner's annotations

    PNG
    media_image2.png
    549
    760
    media_image2.png
    Greyscale

Re Claim 2:
Zhou further discloses wherein the reflective sheet comprises a first reflective sheet (horizontal reflect sheet body 30a) and a second reflective sheet (third bent portion 30b) that are integrated with each other (integration shown in Fig 2); 
wherein the first reflective sheet (30a) is attached to a bottom surface of the light guide plate (attached to the bottom of 10, shown in Figs 1-2); and 
the second reflective sheet (30b) is attached to a side of the light guide plate (attached to a side of first bent portion 10b, shown in Fig 2) and is disposed opposite to the frame (configuration shown in Fig 2 transposed with Fig 1).
Re Claim 3:
Zhou further discloses wherein the optical film set (20) comprises a first optical film set (horizontal optical assembly 20a) and a second optical film set (second bent portion 20b and packing portion 20c) that are integrated with each other (integration shown in Fig 2); 
wherein the first optical film set (20a) is attached to a top surface of the light guide plate (shown in Figs 1-2); and 
the second optical film set (20b and 20c) is attached to an outer surface of the second reflective sheet (configuration shown in Fig 2); and
wherein a bottom of the second optical film is lower than a bottom of the first optical film (specifically, the bottom of 22 in 20b is lower than the bottom of 21 in 20a), and the bottom of the second optical film (bottom of 22) is fixed to an outer surface of the second reflective sheet (fixed via 23); and 
a bottom of the third optical film (bottom of 21 in 20b) is lower than the bottom of the second optical film (specifically, the bottom of 22 in 20a), and the bottom of the third optical film (23) is fixed to the outer surface of the second reflective sheet (configuration shown in Fig 2).
Re Claim 4:
Zhou further discloses wherein the gap is disposed on a side of the first optical film set (side most proximate to 2) and opposite to the second optical film set (opposite to 20b and 20c, shown in Fig 1 transposed with Fig 2).
Re Claim 7:
Zhou further discloses wherein bottoms of the first optical film (23), the second optical film (22), and the third optical film (21) are on the same line (configuration shown in shown in Fig 2).
Re Claim 9:
Zhou further discloses wherein the bottom plate (40) comprises: 
a first bottom plate (back plate 40a) attached to a bottom surface of the reflective sheet (shown in Figs 1-2); and 
a second bottom plate (side wall 40b) disposed on an outer side of the second reflective sheet (shown in Fig 1 transposed with Fig 2) and disposed opposite to the second reflective sheet (shown in Fig 1 transposed with Fig 2).
Re Claim 10:
Zhou further discloses a display panel (described as a display device in at least ¶ 0028 and shown in Figs 1-2), comprising a backlight module as claimed in claim 1 (claim 1, above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou.
Zhou further discloses the width of the gap is smaller than a width of a gap between the frame and the second reflective sheet (since the width of the gap is smaller than the gap between the frame (2) and the second reflective sheet (30b) by approximately the length of the light guide plate (10a) in the configuration shown with Fig 1 transposed with Fig 2).
With further regard to the gap, Zhou at least suggest an equivalent configuration for the gap to the claimed wherein a width of the gap is greater than a thickness of the second reflective sheet, and the width of the gap is smaller than a width of a gap between the frame and the second reflective sheet for the purpose of creating a gap between the frame (2) and optical sheet set (20) in the width direction since is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A).
Response to Arguments
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive.
With regard to amended claim 1, on pages 5-7 in the Applicant’s Remarks, Applicant argues that Zhou does not disclose a gap is present between one end of the optical film set and the frame. Applicant attempts to support this position by arguing that having components in the gap negates Zhou disclosing the limitation of the gap. The examiner respectfully disagrees. There is both negative space and components shown in the gap in Fig 1 of Zhou with the examiner’s annotations, above. Further, even if negative space were not shown in the gap, it is the examiner’s position that gap is required for components to be filled in that space. Furthermore, Applicant admits that a gap may be filled with a component by the description on Page 7 in the Remarks as (after) thermal expansion of the optical film set, one end of an elongated film set enters the gap.
With regard to amended claim 1, on Pages 6-7 in the Remarks, Applicant argues that Zhou does not disclose the dimensional and orientational relationships cited in the claim. The examiner respectfully disagrees and points to Fig 2 of Zhou with the examiner’s annotations, above, for further clarification. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875